                                                              SO ORDERED.


                                                              Dated: October 27, 2020
1

2

3                                                             ______________________________________
                                                              Madeleine C. Wanslee, Bankruptcy Judge
4

5
                         IN THE UNITED STATES BANKRUPTCY COURT
6
                               FOR THE DISTRICT OF ARIZONA
7
           In re:                                      )      Chapter 7
8
                                                       )
9          KELLY, TIMOTHY S.                           )      Case No. 18-00102-PHX MCW
           VAN EMST, STEPHANIE M.                      )
10
                                                       )      ORDER APPROVING
11                                                     )      PAYMENT
                          Debtor(s).                   )      OF ADMINISTRATIVE
12                                                     )      FEES AND EXPENSES
13                                                     )

14                  JILL H. FORD, herein having filed the Trustee's Final Report and
15
           Application for Compensation and Reimbursement of Expenses and, if required,
16

17
           due notice thereof having been given:

18                  IT IS ORDERED that the following fees and expenses are approved and
19
           shall be paid by the trustee as follows:
20

21
                     Trustee Fees                                    $                  23,105.55
22
                     Trustee Expenses                                $                     65.11
23

24                   Trustee's Accountant Fees                       $                   3,672.00
25                   Trustee's Attorney Fees                         $                  32,206.00
26
                     Trustee's Attorney Expenses                     $                    670.89
27

28                   US Bankruptcy Court                             $                     31.00




     Case 2:18-bk-00102-MCW         Doc 100 Filed 10/27/20 Entered 10/27/20 13:59:08            Desc
                                     Main Document    Page 1 of 2
1

2
                  Bank and Technology Service Fees                      $2,389.89

3

4
                        TOTAL:                               $          62,140.44

5
                                SIGNED AND DATED ABOVE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case 2:18-bk-00102-MCW   Doc 100 Filed 10/27/20 Entered 10/27/20 13:59:08   Desc
                               Main Document    Page 2 of 2
